DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on October 26, 2020, claiming foreign priority of 2/16/18.  Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 recites a program, par. 22 of the specification recites program, may be implemented as computer-readable code, but does define it.  The program is computer software per se and is not a process, machine a manufacture, or a composition of matter defined in 35 USC 101.
Claim 10 fails to resolve the deficiencies of claim 9 and is therefore rejected.
Examiner suggests incorporating a non-transitory memory and processor as part enabling program claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al (USPN. 2017/0228731).

Regarding claims 1-10, Sheng discloses the following:
1. A method for validating a transaction in a blockchain network, comprising the steps of (fig. 1 and par. 7, bitcoin and validating transactions):
receiving a transaction to be validated, inputting the transaction to a Bloom filter generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network (fig. 28, par. 229, bloom lookup result), and 
determining that the transaction is valid when the output of the Bloom filter is false (par. 229, result is false, no DB lookup necessary).  

2. The method according to claim 1, further comprising the steps of: searching a dictionary generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network by using a txid of the transaction as a key when the output of the Bloom filter is true, and determining that the transaction is valid when the output of the Bloom filter is false (fig. 28, pars. 230-232, search transaction matrix, such as a data dictionary based on Bloom, see par. 235, dictionary).  

3. The method according to claim 2, further comprising the step of determining that the transaction is invalid when the output of the Bloom filter is true (par. 226, Bloom filter has 100% recall rate, two possible answer, “definitely not in set” implies valid, and “possibly in set” implies other instructions are performed, see fig. 28).  

4. The method according to any one of claims 1 to 3, wherein data for configuring the Bloom filter is stored on a memory (par. 226, Bloom “0”s and “1”s are stored).

5. The method according to claim 4, wherein the data is a data string generated from one or more txids corresponding to one or more transactions included in the past blocks on which consensuses were formed (pars. 5 consensus, and par. 226, error free hashing).

6. The method according to claim 5, wherein the data string is longer in bit length than a txid of the transaction (par. 152, length of bytes of transaction and 19 more bytes representation).

7. The method according to any one of claims 1 to 6, wherein the transaction to be validated is one of one or more transactions included in a block on which a consensus is going to be formed (pars. 51 and 109, network groups transactions into blocks, confirms that the transactions are valid, and transaction is a hash of previous valid transactions hence consensus).



9. A program for causing a computer to perform a method for validating a transaction in a blockchain network, the method comprising the steps of: (fig. 1 and par. 7, bitcoin and validating transactions):
receiving a transaction to be validated, inputting the transaction to a Bloom filter generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network (fig. 28, par. 229, bloom lookup result), and
determining that the transaction is valid when the output of the Bloom filter is false (par. 229, result is false, no DB lookup necessary).    

10. A node for configuring a blockchain network for validating a transaction, which:
receives a transaction to be validated, inputs the transaction to a Bloom filter generated based on one or more transactions included in past blocks on which consensuses were formed in the blockchain network (fig. 28, par. 5, consensus and pars. 230-232, Bloom filter), and
determines that the transaction is valid when the output of the Bloom filter is false (fig. 28, pars. 230-232, search transaction matrix, such as a data dictionary based on Bloom, see par. 235, dictionary).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of blockchain filtering:  2020/0126075
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-276-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 26, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153